Case 1:18-cv-08045-LAP Document 22 Filed 11/08/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee x
ALISHA ROSARIO and LEVIE MENA,

Plaintiff, . Civil Action Number:

18-CV-8045 (LAP)
~ against -
CIVIL CASE MANAGEMENT
PLAN AND SCHEDULING

UBER TECHNOLOGIES, INC., BASSIROU SYLLA, : ORDER
and MARIANA DELGADO :

Defendants. :
eee ee ewe we ee ew ee ew eB ew eee we ew we Ew ee Tw Ewe ew QF HK KK = xX

LORETTA A. PRESKA, District Judge:

Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order.

1,

All parties do not consent to disposition of this case by a Magistrate Judge, pursuant to
28 U.S.C. § 636(c).

This case is to be tried by a jury.

No additional parties may be joined except with leave of the Court.

Defendant Delgado shall serve an Amended Answer asserting two additional affirmative
defenses; failure to mitigate damages and failure to use appropriate safety devices no later
than November 20, 2018. All other amended pleadings may not be filed except with
leave of the Court.

Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no later
than December 3, 2018.

All fact discovery shall be completed no later than March 19, 2019.

The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in § 6 above.

a. Initial requests for production of documents shall be served by November 30, 2018.

b. Interrogatories shall be served by January 15, 2019.

c. Depositions shall be completed by March 19, 2019.

7322901v.1
10.

11.

12,

13.

Case 1:18-cv-08045-LAP Document 22 Filed 11/08/18 Page 2 of 3

i. Absent an agreement between the parties or an order from the Court, depositions
are not to be held until all parties have responded to initial requests for document
production.

ii. There is no priority in deposition by reason of a party's status as a plaintiff or a
defendant.

iii. Absent an agreement between the parties or an order from the Court, non-party
depositions shall follow initial party depositions.

d. Requests to Admit shall be served no later than April 18, 2019.

All expert disclosures, including reports, production of underlying documents, and
depositions shall be completed pursuant to the following deadlines:

a. Expert(s) of Plaintiff(s): February 1, 2019.
b. Expert(s) of Defendant(s): May 10, 2019.
All discovery shall be completed no later than June 1, 2019.

The Court will conduct a post-discovery conference on . [To be
completed by the Court.]

 

If either party contemplates a motion, the post-discovery conference will function as a pre-
motion conference. Pre-motion letters are to be submitted by __ . [To
be completed by the Court.] Pursuant to Rule 2.A of the Court's Individual Practices,
responses to pre-motion letters are to be submitted within three business days from the
date of submission of the initial pre-motion letter. Pre-motion letters and responses shall
be submitted pursuant to Rule 1.A of the Court's Individual Practices.

If neither party contemplates a dispositive motion, the post-discovery conference will function
as a pre-trial conference at which a trial date will be set.

Counsel for the parties request a settlement conference before a Magistrate Judge or the
Southern District's Mediation Program and request: {Please check one. All counsel must
meet for at least one hour to discuss settlement not later than two weeks following the
close of fact discovery. ]

a X Referral to a Magistrate Judge for settlement discussions

b. Referral to the Southern District's Mediation Program
[Note that all employment discrimination cases, except cases brought
under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq., are
designated for automatic referral to the Court's Alternative Dispute
Resolution program of mediation. Accordingly, counsel in such cases
should select 13(b) above.]

7322901v.1
Case 1:18-cv-08045-LAP Document 22 Filed 11/08/18 Page 3 of 3

The parties are to contact by
[To be completed by the Court after consultation with the parties. |

14. Parties have conferred and their present best estimate of the length of trial is 5 to 7 days.

15. In the case of a discovery dispute, unless otherwise directed, parties should describe their
discovery disputes in a single letter, jointly composed, not to exceed five pages. Separate and
successive letters will not be read. Strict adherence to Fed. R. Civ. P. 37(a)(1), the “meet and
confer” rule, is required, and should be described in the joint submission as to time, place, and
duration, naming the counsel involved in the discussion. The joint letter shall describe
concisely the issues in dispute and the respective position of each party, citing the applicable
authority that the respective parties claim for support. As a general matter, affidavits or exhibits
are not permitted in connection with discovery dispute letters without prior written request and
permission. However, when the dispute concerns the refusal to respond to a specific written
request, the parties shall attach that request. If an opposing party refuses to participate in writing
a joint letter or does not provide its portion of a joint letter within 72 hours of a party’s request,
a party may submit a letter without the opposing party’s contribution and shall attach a copy
of the correspondence seeking the opposing party's contribution.

16. No request for an extension of the deadlines set forth in [{ 6 or 9 shall be granted unless
the parties seeking the extension show good cause for the extension and specifically
explain (1) what discovery has already been completed, (2) what discovery remains to be
done, and (3) why the parties were unable to comply with the preexisting deadlines. As a
general matter, the Court will not adjourn a deadline by more than the number of days
remaining from the time of the request to the original deadline. (For example, if at the
time of the request there are twenty days left before the deadline, the Court will not
adjourn the deadline more than twenty days.)

SO ORDERED.

DATED: , 20

 

New York New York

LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

7322901v.1
